FILED
                            NOT FOR PUBLICATION                              FEB 29 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 15-30137

               Plaintiff - Appellee,             D.C. No. 2:05-cr-00202-SMJ

 v.
                                                 MEMORANDUM*
GREGORY A. COX,

               Defendant - Appellant.


                    Appeal from the United States District Court
                        for the Eastern District of Washington
                   Salvador Mendoza, Jr., District Judge, Presiding

                           Submitted February 24, 2016**

Before:        LEAVY, FERNANDEZ, and RAWLINSON, Circuit Judges.

      Gregory A. Cox appeals from the district court’s judgment and challenges

the sentence of 12 months and one day imposed upon revocation of supervised

release. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Cox contends that the district court procedurally erred by lengthening his

sentence in order to promote rehabilitation and by failing to explain its reasons for

rejecting his arguments in favor of a within-Guidelines sentence. We review for

plain error, see United States v. Grant, 664 F.3d 276, 279 (9th Cir. 2011), and find

none. Although the court did discuss its hope that Cox would deal with his

substance abuse problem while in custody, it did not impose or lengthen his

sentence to promote rehabilitation. See id. at 281. Moreover, the court adequately

explained the sentence imposed. See United States v. Carty, 520 F.3d 984, 992

(9th Cir. 2008) (en banc).

      Cox also contends that his sentence is substantively unreasonable because it

is greater than necessary to accomplish the goals of sentencing. The district court

did not abuse its discretion in imposing Cox’s sentence. See Gall v. United States,

552 U.S. 38, 51 (2007). The above-Guidelines sentence is substantively

reasonable in light of the 18 U.S.C. § 3583(e) sentencing factors and the totality of

the circumstances, including Cox’s repeated use of methamphetamine and failure

to be deterred by a prior revocation sentence. See Gall, 552 U.S. at 51.

      AFFIRMED.




                                           2                                   15-30137